                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TEXARKANA DIVISION

 WILLIAM GATEWOOD                                  §

 v.                                                §      CIVIL ACTION NO. 5:18cv96
 OFFICER HARGROVE, ET AL.                          §


              MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE
                        AND ENTERING FINAL JUDGMENT

         The Plaintiff William Gatewood filed this civil action under 42 U.S.C. §1983 complaining
 of alleged deprivations of his constitutional rights. This Court referred the lawsuit to the United

 States Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and (3) and the Amended Order for the

 Adoption of Local Rules for the Assignment of Duties to United States Magistrate Judges.
         Gatewood was ordered to pay an initial partial filing fee of $13.80, in accordance with 28

U.S.C. §1915(b). When he did not comply, the Magistrate Judge issued a Report recommending

that the lawsuit be dismissed without prejudice for failure to prosecute or to obey an order of the

Court. Gatewood received a copy of this Report but filed no objections thereto; accordingly, he is
barred from de novo review by the District Judge of those findings, conclusions, and
recommendations and, except upon grounds of plain error, from appellate review of the unobjected-
to proposed factual findings and legal conclusions accepted and adopted by the district court.

Douglass v. United Services Automobile Association, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.
Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243
(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”) It is accordingly

                                                  1
     .
         ORDERED the Report of the Magistrate Judge (docket no. 6) is ADOPTED as the opinion

of the District Court. It is further

         ORDERED the above-styled civil action is DISMISSED WITHOUT PREJUDICE for

failure to prosecute or to obey an order of the Court. Finally, it is
         ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

         So ORDERED and SIGNED this 14th day of April, 2020.




                                                             ____________________________________
                                                             RODNEY GILSTRAP
                                                             UNITED STATES DISTRICT JUDGE




                                                   2
